PER CURIAM.
Winston Rodgers appeals the summary denial of his motion seeking presentence jail time credit. The trial court denied the motion without an evidentiary hearing, finding that appellant had filed a prior similar motion, which previously had been denied. Although the trial court noted in the order that portions of the record refuting appellant's allegations were attached to the prior order of denial, the court failed to attach either the prior motion or the prior order with attachments.
Accordingly, we reverse the order denying appellant’s motion and remand the case to the trial court. On remand, the court should attach to its order the documentation relied upon in support of its findings. If the court should again deny the motion, appellant has thirty days in which to appeal.
Reversed and remanded.
DANAHY, A.C.J., and THREADGILL and PATTERSON, JJ., concur.